McConnell, C. J.
('dissenting). — Cause decided at last term and opinion reported ante, page 174. Motion for rehearing granted, upon the ground that the court erred in disallowing interest on the value of the property taken and converted from the time of such conversion to the date of judgment. The part of the opinion objected to is as follows, to wit: —
“ The verdict of the jury allowed the plaintiff $1,785, with legal interest thereon from the date of the seizure, which is fixed in the judgment as the 4th of May, 1884; and by computation the amount is stated in the judgment appealed from to be $2,151, for which sum, with ten per cent interest thereon from date, a judgment is entered, thus compounding the interest. No complaint is made as to the right of the plaintiff to interest beyond the judgment. Interest is a mere creature of the statute, and is enforced whenever the agreement or contract therefor is sanctioned by law, and in absence of any agreement or contract, the law fixes the rate, and specifies the cases in which it will be allowed. In the present instance the suit is to recover damages for an unliquidated contract, and contains no contract or agreement for the payment of interest. This court held, in Randall v. Greenwood, 8 Mont. 512, that the law did not allow interest upon such a demand until after judgment, and struck out of the judgment the amount allowed by the verdict, citing Isaacs v. McAndrew, 1 Mont. 454. It must also be reduced *320in this instance, for the further reason that the judgment compounds the interest, a practice for which there is no law in this Territory. (Wilson v. Davis, 1 Mont. 195; Curtis v. Valiton, 3 Mont. 153.) It is therefore ordered that the judgment appealed from be reduced from $2,151 to $1,7.85, and thus amended, it is affirmed, respondent paying costs of this appeal.”
It is not controverted that the proper measure of damages in trovor, at common law, is the value of the property at the time it is converted, with interest thereon to the date of judgment. The interest is an integral part of the damages, and is so allowed as a part of the indemnity to which the plaintiff is entitled, and is not given as interest eo nomine in the statutory sense of that word. But it is insisted that interest is the creature of the statute in this Territory, and inasmuch as it does not allow interest in cases of this kind, none can be allowed by the court. Seetion 1236, Compiled Statutes, fixes the rate of interest on the loan or forbearance of money in the absence of any contract. Section 1237 declares that creditors, in the absence of any agreement as to the rate of interest, shall receive ten per cent after maturity on any bond, bill, promissory note, or other instrument of writing, and on any judgment .... on money lent, or money due on settlement of accounts .... on money received to the use of another, and retained without the owner’s knowledge, and on money withheld by an unreasonable and vexatious delay. There is nothing in any of these interest statutes that has anything to do with the measure of damages in actions of trover. They are intended to embrace such contracts and other matters as are set forth in them. I do not consider this question settled by our former decisions, contrary to the foregoing view. The case of Bohm v. Dunphy, 1 Mont. 341, was an action for the recovery of damages for the wrongful seizure of certain United States treasury notes under a distress warrant for rents. This was a case of conversion and in point. The court in that case held as follows, to wit: “ In reference, then, to the measure of damages, the only thing before the jury, the complaint does .not allege special damages, and none were provable under it as such. The plaintiff could only recover such damages as directly and necessarily resulted from the act complained of, which would be the amount wrongfully taken, *321with legal interest for its detention, and such exemplary damages as the jury might give under proper instructions of the court, and within reason, under all the circumstances proven.” Here interest was allowed as part of the damages. The case of Isaacs v. McAndrew, 1 Mont. 453, cited in the briefs, was an action for money paid, laid out, and expended by the plaintiff for the defendants. The court held, and I think correctly, that no interest was recoverable, because it was not averred and proven that the money was withheld by an “unreasonable and vexatious delay.” This case comes clearly within the provisions of the statutes, and must be governed by them. It has no application to the case at bar. The case of Randall v. Greenhood, 3 Mont. 506, was an action of replevin. The plaintiff in that case claimed interest on the value of the property taken, if it could not be returned. The court dismisses the matter in the following language, to wit: “The claims and demands upon which interest is allowed depend entirely upon the statute. This claim or demand of respondent against appellants is not of the kind upon which interest can be allowed until after judgment.” And it refers to the case of Isaacs v. McAndrew, supra, but not to the case of Rohm, v. Dunphy. The decision in the case of Rohm v. Dunphy is in conflict with the decision in the case of Randall v. Greenhood. The latter case does not seem to have been well considered on this question, and I think the case of Rohm v. Dunphy states the law correctly. For the foregoing reasons I respectfully dissent from the opinion of the majority of my brothers upon this point, but concur with them as to the question of compounding interest.

Judgment affirmed.